Title: To John Adams from Robert R. Livingston, 26 December 1781
From: Livingston, Robert R.
To: Adams, John



No 31st. Copy
Philadelphia, 26th. Decr. 1781
Dear sir

It is very long since we have had the pleasure of hearing from you. Before this you will probably have received two Letters of mine and a duplicate of the last goes with this.
Nothing material has happened since the date of that, except the Evacuation of Wilmington, which was, as you know, a very important port, as it checked the trade of North Carolina, and kept up a dangerous connection with almost the only Tories on the continent who have shewn spirit enough to support their principles openly. This new sacrifice by Britain, of their partizans conspiring with that made by the capitulation of York must open their eyes, and teach them what the experience of ages should have taught, that those friendships are weak which arise from a fellowship in guilt. Our army and the French troops are in quarters, the first in the Jersies, and upon Hudson’s river, the last in Virginia. General Greene will be reinforced by about eighteen hundred men under st. Clair. The Enemy are shut up in New York, savannah and Charlestown. Tho’ I believe they may yet have one or two posts near the latter, which they will keep ’till st Clair joins Greene. Count de Grasse is in the West Indies with so formidable an armament as promises the most important success, as during the winter when joined by the force that has sailed from Brest, and So many of the Spanish fleet as are prepared to co-operate with him, he will have about fifty Sail of the line under his command.
I enclose several resolutions of congress, which will convince you that their late successes have not rendered them supine or negligent—the spirit which animates them will pervade most of the States. I need not suggest to you the use that should be made of this information, You will see at once that it should not be buried or paraded, that it should be discovered, but not displayed. I am persuaded that your own knowledge of the World and the particular situation of the Government you are in, will direct you to the best means of rendering it useful to this Country. I also enclose an ordinance relative to captures and recaptures, lately passed by Congress, you will observe that it is formed upon the plan recommended by the armed neutrality, it does credit in that view to our moderation, perhaps the conduct of Britain, and the neglect of the neutral powers to enforce their own regulations, may render the policy of the measure doubtful, this however gives new force to the deductions drawn from it in favor of our moderation and justice. You will also observe that it uses means to put an entire stop to all kind of commerce with Britain or in British manufactures. In consequence of this, new habits and new fashions must be introduced, wise nations will not neglect this favorable moment to render them subservient to the interest of their own commerce and manufactures. This affords you a topic which you need not be urged to enlarge upon. I am very fearful that you will not fully understand the cyphers in which my last Letters are written. I had them from the late committee of foreign affairs, tho’ they say they never received any letters from you in them. Mr Lovell has enclosed what he thinks may serve as an explanation. I would recommend it to you to write to me in Mr Dumas his cypher, till I can send you, or you send me one by a safe hand. Should you be at Paris, Doctor Franklin has Dumas’s cyphers. And now, sir, for all this american intelligence, let me receive from you a full return in European commodities of the same kind; I do not hesitate to impose this task upon you, because I know it is one that you have never neglected, and that you fully impressed with the idea of its importance to us. Among other things, I am persuaded Congress would wish to know the success of your loan, and your prospects. The disposition of the government and the strength of the marine of the united Provinces, its objects and preparations for the ensuing campaign—the negociations which may be carrying on at present either for peace or War. The designs, finances and marine of Russia—I shall also apply to Mr Dana for information on this subject, but it will be much more practicable to correspond with him thro’ you, than to get Letters to him at this season of the Year from here. I shall however attempt both. I am too well acquainted with your industry and patriotism to think that you will repine at any trouble that this may give you. You know that Congress have a right to the fullest information from their ministers, and that their ministers have similar demands on them. I shall endeavour as far as lies in my power, to satisfy the last in future, since that charge has now devolved to me. I enclose a number of newspapers, they may afford you some information and amusement.

I have the honor to be sir, with great respect & esteem Your Excellency’s most obedient & most humble servant
Robt R Livingston

